Citation Nr: 1416087	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-23 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure during service.

2.  Entitlement to service connection for skin cancer, to include as secondary to herbicide exposure during service (claimed as skin cancer and tumors).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from May 1958 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part denied service connection for skin cancer and diabetes mellitus.  The Veteran timely appealed those issues to the Board.

The Board notes that the Veteran initially submitted a notice of disagreement with the denial of service connection for PTSD in the same July 2008 rating decision; however, after issuance of the April 2009 statement of the case on that issue, the Veteran indicated that he wished to only pursue appeal of the above two issues in his July 2009 substantive appeal, VA Form 9.  Accordingly, the PTSD issue is considered final at this time and the Board will no longer address that issue.

This case was initially before the Board in September 2012, when it denied service connection for skin cancer, but remanded the diabetes claim for additional development, particularly with regards to herbicide exposure.  Following the development requested, the RO/Appeals Management Center (AMC) again denied service connection for diabetes mellitus in a June 2013 supplemental statement of the case.  The diabetes claim has been returned to the Board at this time for further appellate review.

Following the Board's denial of the skin cancer claim in September 2012, the Veteran timely appealed that denial to the United States Court of Appeals for Veterans Claims (Court).  After the appropriate briefing, the Court issued a single-judge Memorandum Decision in November 2013, which vacated the Board's September 2012 denial of service connection for skin cancer and remanded that claim back to the Board for further clarification consistent with the Memorandum Decision.  That claim has been returned to the Board at this time in compliance with the November 2013 Memorandum Decision.  

The Board will address and deny both claims at this time, as discussed below.  

FINDINGS OF FACT

1.  The Veteran is shown to first have a diagnosis of glucose intolerance in October 2006, which is eventually diagnosed as noninsulin-dependent diabetes mellitus in November 2006, many years after discharge from service.

2.  The Veteran is not credible with respect to his statements that he has been taking medications for his diabetes mellitus for "many years."

3.  The Veteran is shown to have service in Thailand from June 1962 to August 1962, which pre-dates the conceded use of herbicides in that country by approximately 2 years.

4.  The National Archives May 2013 letter did not reveal any evidence in the Veteran's unit's military records of exposure to herbicides, and such a search is substantially similar to the verification process that would have been used by the Joint Services Records Research Center.

5.  The evidence of record, including the Veteran's own lay statements, does not demonstrate any actual exposure to herbicides during his period of service in Thailand.

6.  The first evidence of record for any skin cancer is in 1982, although that evidence demonstrates a previous bout with skin cancer.

7.  While the Veteran stated that the previous bout of skin cancer was in 1963 and within a year of discharge from service, the Board finds that the contemporaneous and other evidence of record weighs against such a finding; such evidence is more probative that the Veteran's first bout with skin cancer was in the 1970's.

8.  There is no competent or credible evidence demonstrating skin cancer either in service or within one year of discharge therefrom.



CONCLUSIONS OF LAW

1.  The criteria establishing service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria establishing service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2008 that provided information as to what evidence was required to substantiate the claims herein decided and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims herein decided.  

Finally, with regards to the diabetes mellitus claim, the Board acknowledges that such claim was the subject of a September 2012 remand, to include providing the Veteran with an opportunity to submit additional statements regarding his service and exposure to herbicides therein, as well as conducting appropriate research into whether the Veteran was exposed to herbicides during service.  The Veteran did not provide any response with respect to information regarding exposure to herbicides in service after such a request was made in an April 2013 letter.  VA additionally researched exposure and a formal finding of unavailability has been added to the file in June 2013.  Therefore, the Board finds that its remand order has been substantially complied with, and it may proceed to adjudicate upon the merits of this case.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus or certain types of cancers/malignant tumors becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Diabetes Mellitus Claim

On appeal, the Veteran has averred that his diabetes is due to his military service, particularly to Agent Orange exposure while in Thailand.  The Veteran specifically averred in his January 2007 statement that he had been taking "medication for diabetes for years."

Turning to the evidence of record, the Veteran's service treatment records are void of any complaint of, treatment for, or diagnosis of diabetes mellitus, or any other glucose intolerance.  

Review of the claims file demonstrates that the Veteran's first demonstrable evidence in the record regarding a problem with diabetes was in October 2006, when the Veteran was diagnosed with "glucose intolerance, probably early noninsulin-dependent diabetes mellitus."  The Veteran was diagnosed with early noninsulin-dependent diabetes mellitus in November 2006, and has been treated with metformin for that condition at VA since that time.  The Veteran's past medical history in the VA treatment records demonstrates that he has had noninsulin-dependent diabetes mellitus since 2006.

The Board has also reviewed the private treatment records from Dr. J.S. from 1982 through 2008.  Those records deal nearly universally with only dermatological issues, and there is no mention of, complaint of, treatment for, or diagnosis of any diabetes or glucose intolerance in those records.

As an initial matter, the Board notes that the Veteran's first diagnosis of any diabetes is not until many years after service.  Accordingly, the Board cannot award service connection on a presumptive basis in this case, as diagnosis of that condition was not shown to be during service or within one year of discharge therefrom.  See 38 C.F.R. §§ 3.307, 3.309.  The Board will proceed with adjudication on other theories of entitlement, however.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Board concedes that there is a current diagnosis of diabetes mellitus, and therefore the first element of service connection is met.  The Board, however, finds that the claim must be denied on the basis of no in-service event, injury or diagnosis.

As noted above, the Veteran was not diagnosed with or treated for diabetes mellitus during military service.  Moreover, the Veteran's first diagnosis of any glucose intolerance in the claims file is in October 2006, with the first diagnosis of diabetes mellitus a month later in November 2006.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim, which weighs against the claim).

Insofar as the Veteran has averred that he has taken medications for his diabetes for many years, the Board finds that such statements are competent as to whether he was taking medication, but not as to whether he was diagnosed with that condition; the Veteran is not competent to self-diagnose diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue); cf. Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).

The Board notes that such generalized statements do not show that he was diagnosed with diabetes mellitus during service or within one year of service.  In fact, the Board notes that such statements do not even give a definitive date of "onset" of diabetes mellitus.  

Moreover, the Board finds that those statements are not credible in light of his VA treatment records.  Those records demonstrate that in October 2006 the Veteran was diagnosed with glucose intolerance which was indicative of probable early noninsulin-dependent diabetes mellitus; a diagnosis of that condition was not made until November 2006, and the Veteran was not shown to begin taking medication (metformin) until that time.  Thus, the Board finds that the Veteran's January 2007 statement that he had taken medication for his diabetes "for years" is wildly inaccurate given the objective medical evidence demonstrating medication of that condition for approximately 2-3 months, at the most.

Finally, the Veteran has contended that he was exposed to Agent Orange while he served in Thailand in 1962.  The Board notes that the Veteran's service personnel records demonstrate that he was stationed at Udorn, Thailand with his United States Marine Corps unit from June 1962 to August 1962.  

As an initial matter, the Board finds the Veteran's assertions that he was stationed in Thailand from May 16, 1962 through August 1962 to be inaccurate.  The Veteran's service personnel records are specific as to his dates of deployment are June 1, 1962 to August 5, 1962.  The Veteran's service personnel records even have dates of flights taken bearing those dates.  Thus, the Board finds that the relevant dates of service in Thailand are from June 1962 to August 1962.

At this time, the Board notes that VA has extended the presumption of exposure to herbicides to Veterans with service in Thailand only insofar as those troops served in Thailand in 1964-65, in a very specific region of Thailand.  The Board notes that the Veteran's 1962 service predates the Department of Defense and VA's concession of herbicide use in Thailand, and therefore, the Veteran must demonstrate actual exposure.

The Veteran has submitted VA's website information regarding Agent Orange and other herbicide exposure with respect to Thailand in connection with his claim.  The Board notes, again, that such evidence post-dates the Veteran's service in Thailand and does not demonstrate exposure to herbicides during his period of service.  

Additionally, the M21-MR1 memorandum for the record regarding Agent Orange and other herbicide use in Thailand is of record, noting the very specific concessions regarding herbicide exposure in Thailand from April 2, 1964 to September 8, 1964, at Pranburi Military Reservation, near Pranburi, Thailand.  It was noted that outside of this very specific window, tactical herbicides were not used or stored in Thailand.

The RO/AMC then sent a request to the National Archives seeking review of the Veteran's unit records for the relevant time period of service in Thailand.  The 

National Archives replied negatively in a May 2013 letter, noting that the Veteran's Marine Corps unit records from June 1 through August 31, 1962 confirmed that he was located at Udorn, Thailand, but that the records did not support the claim of usage and/or storage of herbicides.  

Based on this letter, the RO/AMC made a formal finding of unavailability for lack of information to submit the request to the Joint Services Records Research Center (JSRRC) for verification of herbicide exposure.  

The Board notes that while the M21-1MR memorandum specifically indicates development by JSRRC as appropriate, the Board finds that the National Archives search is substantially similar to the type and breadth of research that would have been obtained from JSRRC.  Accordingly, while the RO/AMC failed to submit the request to JSRRC, the Board finds that the National Archives search is of a substantially similar nature that such search with the National Archives is a substitute for the JSRRC request in this case.  

In short, the Board notes that the RO/AMC's formal finding of unavailability does not prejudice the Veteran in this case as the same records which JSRRC would have looked at in order to verify herbicide exposure were used by the National Archives in their review.  The Board sees no reason to further delay this case at this time in order for JSRRC to make a redundant and duplicative review when the very knowledgeable and capable staff at the National Archives has already reviewed the relevant documents.

The Board notes that the Veteran was asked for additional information regarding his exposure to Agent Orange and other herbicides during his period of service in an April 2013 letter, and that no response to that letter was made until March 2014, in which the Veteran's representative noted that the Veteran stated that his unit "hung [a majority of the electrical wires that] went along the perimeter of the base.  [The Veteran] hung electrical wire the entire time [he] was at Udorn."

Based on the above evidence, the Board finds that the Veteran does not have evidence of exposure to herbicides during military service.  First, the Veteran is not shown to be present in Thailand during the relevant period of time that the Department of Defense and VA has conceded tactical herbicides/Agent Orange were used in Thailand.  In fact, the Veteran's own submissions with regards to Thai herbicide exposure from VA's website demonstrate that he served prior to the conceded herbicide use in Thailand.  

While the Board acknowledges that the Veteran has stated that he was near the perimeter of a Thai air base, and his representative has argued this statement alone should verify his exposure, the Board finds that such a finding cannot be made.  While the Veteran may have been hanging electrical wire around the perimeter of a Thai base, the evidence of record does not demonstrate that such service-alone-demonstrates herbicide exposure.  Significantly, the Board notes that the Veteran, at no point in the record, ever stated that he witnessed spraying of herbicides, that he saw defoliation, or any other tell-tale signs of herbicide use, to include storage of barrels of herbicides.  Moreover, the Veteran's military unit records, as reviewed by the National Archive, do not demonstrate any exposure to herbicides during his period of service in Thailand.  Nor is there any record held by VA or the Department of Defense which demonstrates that during the Veteran's period of time that Agent Orange or other tactical herbicides were used in Thailand.

In short, mere presence at the perimeter of a base in Thailand in 1962 does not demonstrate actual exposure to herbicides during service.  As noted above, the Board finds the Veteran's own statements, which lack any contention that he witnessed spraying or storage of herbicides while on duty in Thailand, significantly weigh against his claim in this case, particularly in light of the other evidence against his claim.

Accordingly, the Board must find that the Veteran is not shown to have any exposure to herbicides during service, and the presumptive of exposure cannot be extended to him at this time.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

Without such exposure, and without any evidence of glucose intolerance, or other initial complaints of symptomatology of diabetes mellitus in service, the Board must find that the second element of service connection is not met as there is no evidence of an in-service injury, event or diagnosis in this case.  

The Board does not reach the merits of the third element of service connection at this time, as there is no in-service element on which to predicate a nexus. 

Accordingly, service connection for diabetes mellitus is denied in this case.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Skin Cancer Claim

As an initial matter, the Board notes that the Memorandum Decision asked the Board to explain why failing to remand the skin cancer claim with the diabetes claim, but rather denying it in light of the requested development for the diabetes claim, did not amount to a premature adjudication of the claim.  After reflection, the Board finds that such previous adjudication was premature in light of the potential evidence regarding herbicide exposure that could have been elicited from the remand of the diabetes claim.  However, it also finds that adjudication in light of the discussion above regarding its findings of exposure to herbicides no longer makes adjudication of the skin cancer claim premature at this time.  

As previously noted in the Board's September 2012 decision, the Veteran alleges entitlement to service connection for skin cancer based on exposure to Agent Orange while serving in Thailand.  He also alleges that his skin cancer began in 1963 and has been continuous since that time.  The evidence of record demonstrates diagnoses of basal cell carcinoma, seborrheic keratosis, and other tumors.

The Veteran's service treatment records are silent regarding any skin conditions, to include basal cell carcinoma.  His service entrance and exit examinations indicate normal skin examinations.  

Private medical records beginning in 1982 indicate treatment for basal cell carcinoma in the right preauricle area of his face.  In particular, a May 1982 treatment record indicates that the Veteran was being seen for similar skin problems for "10+ years" by his private physician at that time; the Board notes that such skin conditions, including rosacea, seborrheic keratosis, and erythematous papules of the right cheek, neck and chest areas.  A June 1982 record noted that skin cancer had been found eight years prior.  The Veteran was treated for various skin conditions throughout the 1980s, 1990s, and 2000s.  

VA medical records dated in 2006 and 2008 note a history of skin cancer.  One record noted history of basal cell carcinoma in 1987.  

The Veteran's January 2007 statement indicated that he been battling skin cancer and tumors since discharge from service.  In his July 2009 substantive appeal, the Veteran specifically stated that he has been treated for basal cell carcinoma since 1963.

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A presumption of service connection based on Agent Orange exposure, however, is specifically not warranted for various disabilities, to include melanoma and non-melanoma skin cancer (basal cell and squamous cell).  See 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).

As previously discussed above, the Board found that the Veteran was not shown to be exposed to herbicides during his period of service, and therefore, the Board must deny service connection on that basis for the same reasons as noted above.  Namely, without exposure to herbicides shown in service, there is no in-service injury or event on which service connection can be predicated.

Next, even assuming that the Veteran's skin cancer is a chronic disease, there is no evidence that he was diagnosed with basal cell carcinoma (skin cancer) during service or within one year of discharge.  

As noted above, the Veteran's service treatment records are void of any findings of basal cell carcinoma or any other skin disorder during military service; in fact, he had a normal skin examination on separation from service.  

The Veteran has stated that he was diagnosed with basal cell carcinoma in 1963, and the Board notes that he is competent to state that he was diagnosed at that time, but notes he is not competent to diagnose that disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

The Board notes the lack of any contemporaneous evidence from 1963 which diagnoses the Veteran with basal cell carcinoma.  The Veteran has indicated that the treating physician at that time is deceased and those records are unavailable for review.  

The Board is therefore left with attempting to factually ascertain when the treatment for basal cell carcinoma was prior to 1982 based on the available evidence in the record.  The Board finds that it was during the 1970's, based on the contemporaneous evidence when weighed against the Veteran's statements of onset in 1963.  

Specifically, the Board does not find the Veteran's statements that he had basal cell carcinoma in 1963, within one year of service, to be credible in this case.  The 

Veteran's statements are somewhat contradictory in that he had skin cancer beginning in 1963, and that he has been "battling skin cancer since discharge."  The Board notes that the former onset date is specific and is not during his period of service, where the latter statement indicates that he had basal cell carcinoma while in military service-which is contradicted by the objective medical evidence in the Veteran's service treatment records.  

However, if the Board reads the statements in the light most favorable to the Veteran, such statements are found to be congruent enough to indicate that within one year of discharge from service the Veteran's basal cell carcinoma started.  The Board is therefore satisfied that the Veteran's statements are indicative of an onset within one year of military service, if read most liberally favorable to him.

Consequently, the Board finds that such contentions to be not as probative when weighed against the other contemporaneous evidence of record.  The Veteran's private treatment records specifically noted that the Veteran was being treated for "similar" skin conditions for "10+ years" by his private physician in 1982.  

While the Veteran may have had skin conditions that were treated for 10 or more years, that statement alone does not indicate either (a) that the Veteran's basal cell carcinoma (skin cancer) was the treated condition "10+ years" prior; or, (b) what the exact date of onset of the basal cell carcinoma was.  This statement opens up a range of dates of onset from 1962 to 1972, if read as liberally as possible.  

The Board finds that statement by the private physician to be overly broad, inspecific, and is a generalized medical history rather than a specific medical history.  The statement could be used to corroborate the Veteran's stated 1963 onset of basal cell carcinoma, or it could be used to indicate that the private physician's memory is faulty and that only 8 years prior he had treated the Veteran for basal cell carcinoma, as is referred to in the June 1982 record.  

Without a more specific date of onset in that treatment record, the Board must look to other contextual evidence in the record to ascertain when the previous bout with basal cell carcinoma occurred.  Thus, in this case, the Board construes the statement of "10+ years" to be more approximately close to 10 years prior to that treatment, meaning that in approximately 1972 the private physician had treated the Veteran for basal cell carcinoma.  This interpretation of that statement is most consistent with the facial reading of "10+ years" as well as approximately consistent with the other evidence of record regarding previous treatment for basal cell carcinoma, namely the June 1982 record placing treatment in 1974 (8 years prior to 1982).  

It also appears that the Veteran's previous representative agreed with the 1974 date of onset in the March 2010 statement of the accredited representative in an appeal, VA Form 646, noting the private records indicated "he was receiving regular treatment for skin cancers as early as 1974."

All of this evidence probatively outweighs the Veteran's lay statements regarding onset in 1963, or within one year of service.  The Board therefore finds that the Veteran's lay statements of onset in 1963 to be mistaken and of very little probative value when compared to the other more contemporaneous evidence of record.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).

Additionally, in light of the above finding, the Board also finds that the Veteran's statements regarding treatment since discharge or since within one year thereof to be mistaken as well, even in viewing the Veteran's claim for skin cancer in the most favorable light as a chronic disease for purposes of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker, supra. 

As the evidence in the service treatment records does not demonstrate any treatment for, complaint of, or diagnosis of any basal cell carcinoma during service, nor has the Board found credible and probative evidence of onset within a year of discharge from service, a VA examination in order to obtain a nexus opinion is not warranted that this time because of the lack of a in-service injury or event on which a nexus can be predicated.  The evidence therefore fails to hit even the low threshold for obtaining a VA medical opinion at this time.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Given the Board's finding that there is no in-service injury or event during service or within one year from discharge therefrom, and that the Veteran was not exposed to herbicides during service, the second element of service connection has not been met and the Board need not reach the merits of the third element of service connection at this time, as there is no in-service injury or event on which a nexus can be predicated.  Accordingly, the Board must deny service connection for skin cancer at this time.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for skin cancer is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


